                                                                             USDC SDNY
                                                                             DOCUMENT
UNITED STATES DISTRICT COURT                                                 ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                                DOC #:
 -------------------------------------------------------------- X            DATE FILED: 5/25/2021
 GEORGE AIRDAY,                                                 :
                                                                :
                                              Plaintiff,        :
                                                                :   14-CV-8065 (VEC)
                            -against-                           :
                                                                :        ORDER
                                                                :
 THE CITY OF NEW YORK and KEITH                                 :
 SCHWAM,                                                        :
                                                                :
                                              Defendants. :
 -------------------------------------------------------------- X
VALERIE CAPRONI, United States District Judge:

        WHEREAS the Court held a Final Pretrial Conference on May 20, 2021;

        WHEREAS on May 21, 2021, the Court issued an order requiring that the parties submit

additional briefing by May 27, 2021, on issues related to Plaintiff’s ability to recover damages;

        WHEREAS ahead of the FPTC, the Court had sent the parties a draft version of the

Preliminary Jury Instructions;

        IT IS HEREBY ORDERED that in addition to the damages issues on which the Court

has already requested briefing by May 27, 2021, to the extent it is separate from what the parties

understood the Court to request, the parties must also brief whether Plaintiff’s entering into a

stipulation to resolve Charge One in May 2013 bars Plaintiff from recovering damages for any

period preceding the stipulation. For the avoidance of doubt, then, the issues on which the Court

requests briefing are: (1) whether Plaintiff’s stipulation to remain suspended during the pendency

of the criminal charges bars Plaintiff from recovering damages for the period during which he

was suspended; (2) whether the suspension itself bars Plaintiff from recovering damages for that

period; and (3) whether the stipulation into which Plaintiff entered in May 2013 pursuant to

which he agreed to pay a fine as a penalty for his failure to provide DOI with the documents


                                                   Page 1 of 2
specified in Charge One bars Plaintiff from recovering damages for either the period of his

formal suspension or for the period between Defendants’ decision to reinstate Charge One and

Plaintiff’s entering into the stipulation. The parties may each have an additional five pages,

bringing their total to fifteen double-spaced pages, to brief these issues.

       IT IS FURTHER ORDERED that the parties must appear for a teleconference with the

Court on Friday, May 28, 2021, at 2:00 p.m. to discuss a revised draft of the Preliminary Jury

Instructions, which the Court will send by email to the parties. The parties should dial-in using

to the conference using (888) 363-4749 // Access code: 3121171# // Security code: 8065#. All

of those accessing the conference are reminded that recording or rebroadcasting of the

proceeding is prohibited by law.

       IT IS FURTHER ORDERED that the trial will be conducted in Courtroom 24B of the

Daniel Patrick Moynihan Courthouse, 500 Pearl Street, New York, NY 10007. Per the Court’s

prior instructions, the Court strongly recommends that the parties schedule a time to conduct a

walkthrough of the courtroom and familiarize themselves with the relevant technology.



SO ORDERED.
                                                           _____________________________
                                                      _________________________________
Date: May 25, 2021                                          VALERIE CAPRONII
      New York, NY                                        United States District Judge




                                            Page 2 of 2
